DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JAMES R. WELCH a/k/a JAMES WEST,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3932

                              [March 8, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 03-2112-CF-10A.

  James R. Welch, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.